Citation Nr: 1614304	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-25 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for ischemic heart disease, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2012 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  A lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran was not exposed to herbicides during active duty service.

3.  Ischemic heart disease was demonstrated years after service and is not etiologically related to a disease or injury in service.
  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Ischemic heart disease was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter and April 2011 letter, sent prior to the respective initial unfavorable decisions issued in January 2010 and May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, post-service reports of VA and private treatment and Social Security Administration records.  During the hearing, the Veteran stated that he has submitted all available private treatment records to VA.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Although the Veteran has not been provided a VA examination or medical opinion addressing the etiology of the disabilities on appeal, the Board finds that such an examination or opinion is not necessary.  As illustrated below, the record does not contain any competent evidence indicating that the Veteran's current disabilities may be associated with active duty service.  Thus, the duty to assist does not require a VA examination or medical opinion in this case. 
 
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned identified the issues on appeal.  In addition, the VLJ solicited testimony regarding the Veteran's claimed in-service back injury and herbicide exposure, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran stated that the medical records pertinent to the claims had been previously submitted.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the claims can be adjudicated based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability.  In October 2009, he filed a claim for a back disability, stating that a pre-service injury was aggravated by normal active duty assignments as a Construction Electrician.

At such time, he submitted private medical records showing treatment beginning in November 1983 for a probable herniated disc, symptoms of which began approximately a month earlier.  December 1983 treatment records show continued treatment for lumbar disc syndrome, at which time he reported that he had had back pain off and on and that the real difficulty with his back started while bowling in October 1983.  Private treatment records further detail arthritic changes and multiple back surgeries. 

The Veteran's service treatment records include a June 1968 pre-induction examination which notes a history of a cervical strain, in-service records which are silent for any back complaints, and an October 1970 separation examination, which notes that the Veteran had no musculoskeletal defects at service separation, and is likewise silent for any back injury or complaints.

In February 2010, the Veteran filed a notice of disagreement stating that his back injury pre-existed service and was aggravated therein by performing his duties.  He stated that he self-medicated with aspirin during and after service, and that he went to a doctor about his back in 1983.

In August 2012, the Veteran filed a VA Form 9, stating that he had a lower and upper back problem when he entered service, and that his lower back was aggravated therein.

During the hearing, the Veteran testified that he did not have any back problems prior to service, and that he first injured his back during service.  Specifically, he described that repeated exercises of sinking antennas as part of the diving team and unloading dynamite led to his back injury.  He specifically denied that he had a back injury prior to service, and stated that he first sought treatment for his back approximately two years after service separation.

Here, while the Veteran has met the first element of service connection-a current disability, the Board finds that the evidence does not support a finding of inservice incurrence.  Service treatment records do not document any back complaints, other than the cervical strain noted at service entrance, and the Veteran's back was evaluated as clinically normal at separation and he did not report any back symptomatology.  Post-service records indicate that that Veteran's low back problems began in approximately October 1983.  As these statements were made for the purpose of receiving medical care, they are deemed more probative than the more recent statements made since the Veteran filed his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care), Pond v. West, 12 Vet. App. 341   (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Furthermore, the Board notes the inconsistencies reported by the Veteran.  In particular, he reported three times that he had a back injury prior to service, but later testified that he did not have any back problems prior to service.  He also submitted a written statement indicating that he first sought treatment for his back in 1983, but later testified that he sought treatment less than two years after service separation.  Accordingly, the Board does not find the Veteran's reports of an in-service injury credible, and as the record otherwise does not support such a finding, the Board finds that the criteria for service connection have not been met.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Finally, the Board has considered whether presumptive service connection for a back disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his October 1970 separation from service. However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

The Board notes that the Veteran has asserted that he has experienced a continuity of back pain since service.  See February 2016 Board Hearing Transcript.  However, as noted above, the Board finds the contemporaneous medical evidence, which weighs against such a finding, more probative than the Veteran's statements, which have been deemed not credible.  Thus, presumptive service connection for a lumbar spine disorder, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Additionally, while the Veteran is in receipt of Social Security Disability Insurance primarily for his lumbar spine disability, records from such determination do not establish that the Veteran's lumbar spine disability is related to service and have no bearing on his service connection claim.

Consequently, based on the foregoing, the Board finds that a lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


B.  Ischemic Heart Disease 

The Veteran seeks service connection for ischemic heart disease, on the basis of Agent Orange exposure.  In particular, he claims that there were thousands of improperly stored barrels containing Agent Orange near Gulfport, Mississippi, where he was stationed, and that he came into direct contact with a leaking barrel, and was otherwise exposed to Agent Orange from being in close proximity to the barrels under windy conditions.

Here, the Board finds that, while the Veteran has a current diagnosis of ischemic heart disease, the evidence does not establish that he was exposed to Agent Orange.

First, the Board notes that the Veteran was not exposed to herbicides or any chemical agents therein on a presumptive basis.  Presumptive exposure to herbicides is available for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ; or performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii-v).  The Veteran did not have such qualifying service.  Consequently, exposure to herbicides on a presumptive basis is not warranted.

The Board further finds that the Veteran was not exposed to herbicides or any chemical agents therein on a nonpresumptive basis.  Namely, a May 2012 memorandum from the Joint Services Records Research Center (JSRRC), references a Department of Defense citation, stating that drums of Agent Orange were stored approximately two miles from the Gulfport Outport Docks, and in August 1969, Hurricane Camille hit, displacing and damaging some of the drums.  It was noted that the Veteran was not stationed at Gulfport during that time. (Personnel records indicate he was stationed there for training from January 16, 1969, to February 10, 1969.)  Therefore, as the Veteran was not posted at Gulfport during the hurricane or subsequent there to, VA could not concede herbicide exposure for the Veteran under those circumstances.  (In any event, the Veteran does not contend he was present at this time.)  

In addition, the Board does not find the Veteran's own report of his exposure to be persuasive.  The Veteran is not competent to identify chemical components, including Agent Orange, by observing them leaking on his clothes, and it is simply implausible that a recovery area following a training, as he recalls, was an area containing "miles of containers" some of which were leaking and against which he and others would lean to catch their breath.  It is likewise implausible that he would recall a training officer advising that these barrels against which he and the others were leaning contained "herbicide" and "Agent Orange."  In any case, the Board previously determined the Veteran to be not credible, discussed above, and as such, his statements are not given probative weight.  Consequently, exposure to herbicides on a nonpresumptive basis is not demonstrated.

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for heart disease as a chronic disease.  However, while the record clearly documents the presence of the ischemic heart disease, there is no evidence that such manifested to a compensable degree within a year from the Veteran's separation from service.  The Veteran's heart was normal at the October 1970 separation examination and there is no lay or medical evidence of heart disease until approximately 2010, roughly 40 years after the Veteran's discharge from service.  Therefore, service connection for ischemic heart disease on a presumptive basis as a chronic disease is not warranted.

The Board has also considered whether there is any other evidence of a link between the Veteran's ischemic heart disease and an incident of active duty service.  He has not alleged any other service injuries/diseases to account for his ischemic heart disease, and service records are negative for any findings or symptoms of such.  There is also no lay or medical evidence of the claimed disability until many years after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating VA or private physicians.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for ischemic heart disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


